     Case 2:21-cv-00406-TLN-CKD Document 12 Filed 04/07/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   DEXTER LAWRENCE GRIFFIN,                          No. 2:21-cv-0406 CKD P
12                      Petitioner,
13          v.                                         ORDER
14   PEOPLE OF THE STATE OF
     CALIFORNIA,
15
                        Respondent.
16

17

18          Petitioner, a state prisoner proceeding pro se, has filed a petition for writ of habeas corpus

19   pursuant to 28 U.S.C. § 2254, together with a request to proceed in forma pauperis.

20          Examination of in forma pauperis application reveals petitioner is unable to afford the

21   costs of this action. Accordingly, leave to proceed in forma pauperis will be granted. 28 U.S.C. §

22   1915(a).

23          The court requires all petitions for writ of habeas corpus be filed on the proper form which

24   is provided by this court. Moreover, the court may limit its review of the petition for relief to the

25   information on the form only and need not consider any memoranda or attachments to the

26   petition. See Rule 2(c), Rules Governing § 2254 Cases.

27          Petitioner is hereby notified that in order for this court to review his application, he must

28   refile his petition on the proper form. Furthermore, although petitioner may submit a separate
                                                       1
     Case 2:21-cv-00406-TLN-CKD Document 12 Filed 04/07/21 Page 2 of 2


 1   memorandum to support his petition for relief, the court’s application form must contain all

 2   relevant claims, and must provide the court with all necessary information. Petitioner must take

 3   care to fill out the form completely, accurately and coherently. Petitioner may leave blank any

 4   sections on the form which are not applicable to petitioner’s present claims.

 5           In accordance with the above, IT IS HEREBY ORDERED that:

 6           1. Petitioner’s application to proceed in forma pauperis (ECF No. 3) is granted;

 7           2. Petitioner’s application for writ of habeas corpus is dismissed with leave to amend

 8   within thirty days from the date of this order;1

 9           3. Any amended petition must be filed on the form employed by this court and must state

10   all claims and prayers for relief on the form. It must bear the case number assigned to this action

11   and must bear the title “Amended Petition”; and

12           4. The Clerk of the Court is directed to send petitioner the form for habeas corpus

13   application.

14   Dated: April 6, 2021
                                                        _____________________________________
15
                                                        CAROLYN K. DELANEY
16                                                      UNITED STATES MAGISTRATE JUDGE

17

18

19   1
     grif0406.115
20
21

22

23

24

25

26
27
     1
      By setting this deadline, the court is making no finding or representation that the petition is not
28   subject to dismissal as untimely.
                                                      2
